Supreme Court of Florida
                                  ____________

                                  No. SC14-1364
                                  ____________


               INQUIRY CONCERNING A JUDGE, NO. 13-344
                        RE: SUSAN B. FLOOD.

                                [November 6, 2014]

PER CURIAM.

      In this case, we review the findings and recommendation of discipline of the

Florida Judicial Qualifications Commission (JQC), recommending that Judge

Susan B. Flood, Polk County Judge, receive the sanction of a public reprimand for

violating Canons 1 and 2A of the Florida Code of Judicial Conduct. We have

jurisdiction. See art. V, § 12, Fla. Const. For the reasons that follow, we approve

the JQC’s findings and recommendation of discipline.

                               I. BACKGROUND

      This action stems from charges filed against Judge Flood arising out of an

inappropriate relationship with her bailiff, over whom she exercised supervisory

authority. The JQC’s Notice of Formal Charges filed against Judge Flood

recognized that a judge exercises “supervisory control” over her bailiff and alleged
that Judge Flood had a “friendship” with her bailiff that became so close that it

created an “appearance of impropriety.”

      Ultimately, after Judge Flood testified before the Investigative Panel of the

JQC, Judge Flood and the JQC entered into a stipulation, in which Judge Flood

admitted to “violations of the Judicial Canons” based on “a relationship between

the Judge and an individual over whom she had supervisory control.” As is

outlined in the JQC’s Notice of Formal Charges and accepted in the stipulation by

Judge Flood, she “entered into an inappropriate relationship with her bailiff,”

which was described as a “friendship” that “went beyond the fraternization that

normally occurs in a professional workplace context.”

      The stipulation recites that, during the time Judge Flood maintained her

relationship with her bailiff, “some judicial colleagues approached her with

concerns over the level of friendship with someone over whom she exercised

supervisory authority.” In the stipulation, Judge Flood accepts “full responsibility”

for her wrongdoing and acknowledges that such conduct should not have occurred.

The stipulation states that Judge Flood “regrets and apologizes for her actions” and

“has taken steps to ensure that there is no reoccurrence.” The stipulation also notes

Judge Flood’s unblemished record as a county judge and her regular service as an

acting circuit judge and concludes that the misconduct was an isolated incident and

does not demonstrate an unfitness for office.


                                        -2-
      The stipulation incorporates the JQC’s findings and recommendation of

discipline, in which the JQC concluded that Judge Flood violated Canons 1 and 2A

of the Code of Judicial Conduct. Considering Judge Flood’s responsiveness,

candor, and cooperation with its inquiries, the JQC recommended a public

reprimand as the appropriate sanction for these violations.

                                   II. ANALYSIS

      Article V, section 12, of the Florida Constitution, provides that in cases of

judicial misconduct, this Court “may accept, reject, or modify in whole or in part

the findings, conclusions, and recommendations of the [JQC] and it may order that

the . . . judge be subjected to appropriate discipline.” Art. V, § 12(c)(1), Fla.

Const. “This Court reviews the findings of the JQC to determine whether the

alleged violations are supported by clear and convincing evidence, and reviews the

recommended discipline to determine whether it should be approved.” In re

Woodard, 919 So. 2d 389, 390 (Fla. 2006). “Although this Court gives the

findings and recommendations of the JQC great weight, the ultimate power and

responsibility in making a determination to discipline a judge rests with this

Court.” In re Renke, 933 So. 2d 482, 493 (Fla. 2006) (citing In re Angel, 867 So.
2d 379, 382 (Fla. 2004)).

      In its findings and recommendation of discipline, the JQC found that Judge

Flood’s conduct violated Canons 1 and 2A, which require a judge to act at all times


                                         -3-
in a manner that upholds the integrity of the judiciary and to avoid the appearance

of impropriety. Canon 1 states: “A judge should participate in establishing,

maintaining, and enforcing high standards of conduct, and shall personally observe

those standards so that the integrity and independence of the judiciary may be

preserved.” Canon 2A states: “A judge shall respect and comply with the law and

shall act at all times in a manner that promotes public confidence in the integrity

and impartiality of the judiciary.”

      We have held that “where a judge admits to wrongdoing and the JQC’s

findings are undisputed, this Court will ordinarily conclude that the JQC’s findings

are supported by clear and convincing evidence.” In re Diaz, 908 So. 2d 334, 337

(Fla. 2005). In this case, Judge Flood admitted to the alleged wrongdoing, and

upon review, we determine that the JQC’s findings are supported by clear and

convincing evidence. Because we conclude that the findings of the JQC are

supported by clear and convincing evidence, we give the findings “persuasive

force and great weight” in our consideration of the JQC’s recommended discipline.

In re Maloney, 916 So. 2d 786, 788 (Fla. 2005).

       The JQC concluded that Judge Flood’s conduct was an isolated incident and

does not demonstrate an unfitness for office. Judge Flood recognized the

inappropriateness of her behavior, accepted full responsibility, and apologized for

her actions. Judge Flood further recognized that “her actions have the effect of


                                         -4-
lessening the public’s confidence in the judiciary.” In addition, not only has Judge

Flood accepted “full responsibility for her actions that put her in violation of

Canons 1 and 2A of the Code of Judicial Conduct,” but she “has taken steps to

ensure that there is no reoccurrence of situations similar” to what occurred in this

case.

        We agree that Judge Flood’s conduct in having an “inappropriate

relationship” with her bailiff, over whom she exercised supervisory authority, was

clearly unacceptable. While we have not been provided with the details of this

“inappropriate relationship,” we accept the characterization by the JQC and Judge

Flood’s own stipulation that this relationship went beyond the “fraternization that

normally occurs in a professional workplace.” We agree that such improper

conduct in the workplace is of greater concern when engaged in by judges, who are

held to the high standards of the Code of Judicial Conduct.

        We recognize, however, that in this case the misconduct was an isolated

incident in an otherwise exemplary career as a judge. Judge Flood has admitted

her wrongdoing, in particular that “her actions have the effect of lessening the

public’s confidence in the judiciary,” and she has vowed that such misconduct will

not be repeated. For all these reasons, we accept the JQC’s recommendation of a

public reprimand. Existing precedent suggests that a public reprimand is

appropriate under these circumstances. See, e.g., In re Adams, 932 So. 2d 1025,


                                         -5-
1027-28 (Fla. 2006) (approving public reprimand for a judge who admitted to

having an inappropriate relationship with an attorney who was practicing before

him; agreed that such conduct violated Canons 1, 2, and 3; expressed remorse; and

apologized).

      In this instance, we agree with the JQC’s recommendation that, “in the

interests of justice, the public welfare and sound judicial administration will be

well served” by a public reprimand of Judge Flood. Judge Flood does not contest

this recommendation of discipline.

                                III. CONCLUSION

      For all these reasons, we conclude that there is clear and convincing

evidence in support of the JQC’s findings of fact as to both violations of the Code

of Judicial Conduct, and we approve the stipulation entered into by Judge Flood

and the JQC. Accordingly, we hereby command Judge Susan B. Flood to appear

before this Court for the administration of a public reprimand at a time to be

established by the Clerk of this Court.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission


                                          -6-
Ricardo Morales, III, Chair, and Michael Louis Schneider, General Counsel,
Tallahassee, Florida,

      for Judicial Qualifications Commission, Petitioner

John Wesley Frost, II of Frost Van den Boom, P.A., Bartow, Florida,

      for Judge Susan B. Flood, Respondent




                                       -7-